Citation Nr: 0516315	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a gunshot wound to the right 
forearm.

2.  Entitlement to an effective date prior to April 9, 2003, 
for the assignment of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the rating for the residuals of the 
gunshot wound to the right forearm from 10 to 20 percent.  
The veteran submitted a notice of disagreement with that 
decision in March 2000, and the RO issued a statement of the 
case in March 2003.  The veteran did not, however, submit a 
substantive appeal until January 2004, well beyond the 60-day 
period for filing a substantive appeal following the March 
2003 statement of the case.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 2.302 (2004).  The RO, however, issued a 
supplemental statement of the case in July 2004, thereby 
informing the veteran that the issue was in appellate status, 
and certified that issue to the Board as being on appeal.  
For these reasons the Board will accept jurisdiction of the 
veteran's appeal, and waive consideration of the issue of the 
timeliness of his appeal.  See Gonzalez-Morales v. Principi, 
16 Vet. App. 556 (2003) (per curium) (failure to file a 
timely substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction); see also 38 C.F.R. § 20.101(d) (2004).

In a May 2004 rating decision the RO increased the disability 
rating for PTSD from 30 to 50 percent, effective January 15, 
2004.  The veteran submitted a notice of disagreement with 
the denial of a higher rating, and the effective date 
assigned for the 50 percent rating, and the RO issued a 
statement of the case on those issues in November 2004.  In 
the statement of the case the RO increased the rating for 
PTSD to 70 percent, and awarded an effective date of April 9, 
2003, for the 70 percent rating.  Following the award of the 
70 percent rating the veteran withdrew his appeal on the 
issue of entitlement to a higher rating, but submitted a 
substantive appeal to perfect his appeal on the issue of the 
effective date assigned for the 70 percent rating.


FINDINGS OF FACT

1.  The residuals of a gunshot wound to the right forearm are 
manifested by a scar that is not ragged or adherent, minimal 
loss of muscle substance, reduced strength, and pain that 
increases with use, productive of no more than moderately 
severe disability.

2.  The veteran claimed entitlement to an increased rating 
for PTSD on January 15, 2004.

3.  The earliest date at which it is ascertainable that the 
criteria for a 70 percent rating were met is April 9, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for the residuals of a gunshot wound to the right 
forearm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.56, 4.73, Diagnostic Code 5308 
(2004).

2.  The criteria for an effective date prior to April 9, 
2003, for the assignment of the 70 percent disability rating 
for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.3, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Increased Rating for the Residuals of a Gunshot Wound
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2003 by 
informing him of the evidence required to establish 
entitlement to a higher rating.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to a 
higher rating.  The RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the February 2003 notice was sent following the 
November 1999 decision, the veteran has had more than two 
years following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
February 2003 notice the RO re-adjudicated the substantive 
merits of his claim in the March 2003 statement of the case 
and January and July 2004 supplemental statements of the 
case.  In re-adjudicating the appeal the RO considered all 
the evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after the 
notice was provided.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the veteran's VA treatment records, and 
provided him VA medical examinations in January 1999, April 
2003, and June 2004.  The veteran and his representative have 
been afforded the opportunity to present evidence and 
argument.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30,235 (June 3, 
1997) (codified at 38 C.F.R. Part 4 (2004)).  The Board 
finds, however, that as applied in this case, there is no 
material difference in the original and revised version of 
the regulations pertaining to the evaluation of muscle 
injuries, in that the rating criteria are the same.  See 
Mariano v. Principi, 17 Vet. App. 305 (2003).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2004).

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  The 
objective findings include ragged, depressed, and adherent 
scars indicating wide damage to the muscle groups in the 
missile's track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle swelling and 
hardening abnormally in contraction, and severe impairment of 
strength, endurance, or coordinated movements in comparison 
to the sound side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and the explosive 
effect of the missile, adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56 
(2004).

Diagnostic Code 5308 for muscle group VIII pertains to 
extension of the wrist, fingers, and thumb, and abduction of 
the thumb.  The muscles involved arise mainly from the 
external condyle of the humerus, and include the extensors of 
the carpus, fingers, and thumb, and the supinator.  The 
Diagnostic Code provides a 30 percent rating for severe 
disability in the dominant extremity, and a 20 percent rating 
for severe disability in the non-dominant extremity.  A 
20 percent rating applies for moderately severe disability in 
either extremity.  38 C.F.R. § 4.73 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The evidence shows that the veteran's right arm is his 
dominant extremity.  According to Diagnostic Code 5308, a 
30 percent rating is applicable, therefore, if the disability 
of muscle group VIII is severe.

The veteran's extensive VA treatment records are negative for 
any complaints or clinical findings regarding the right 
forearm disability during the time period relevant to his 
February 1997 claim for an increased rating, although he 
received regular treatment for multiple other medical 
problems.

During the January 1999 VA examination he reported having 
pain and a pulling sensation in the muscles of the right 
forearm with heavy lifting.  He also complained of difficulty 
in performing twisting and squeezing motions.  Examination 
revealed a healed scar on the posterolateral aspect of the 
forearm.  The intrinsic muscles of the hand were strong 
against resistance, but the grip strength in his right hand 
was only 75 percent of that in the non-dominant left hand.  
The range of motion of the right wrist was equal to that in 
the left, with the exception of a slight reduction in 
pronation.  Twisting motions produced a pulling sensation on 
the radial side of the forearm.  X-rays revealed no evidence 
of a fracture of the forearm.  The examiner found that 
following debridement and secondary closure of the wound in 
service, the veteran had good function of the forearm except 
for some residual weakness and pain with some activities.

Based on the results of the January 1999 examination, in the 
November 1999 rating decision here on appeal the RO increased 
the disability rating for the residuals of the gunshot wound 
from 10 to 20 percent.

During the April 2003 VA examination the veteran complained 
of constant pain in the right forearm that ranged in severity 
from "1" to "6" on a scale of 1-10.  He used aspirin for 
pain relief.  Examination revealed a 5.5 by 1.0 centimeter 
scar that was slightly depressed and tender.  The examiner 
described a minimal loss of muscle tissue under the scar, 
with no adhesions or damage to the tendons, bone, joints, or 
nerves.  The range of motion of the right elbow was normal, 
and motor strength was 5/5 in the right upper extremity.  He 
was able to perform 20 forearm flexes without difficulty.  
The examiner found that there was no evidence of loss of 
function in the muscles of the forearm, and that the injury 
had no effect on the veteran's activities.

When examined in June 2004 the veteran reported having pain 
and a pulling sensation with use of the muscles in the 
forearm.  He described the pain as a "3" to "8" on a scale 
of 1-10.  The pain was aggravated with use, particularly 
twisting motion.  He used aspirin for pain control.  
Examination revealed a 1.5 by 1.0 by 0.5 centimeter scar that 
was non-tender, slightly depressed, and hypopigmented.  There 
was no evidence of nerve or vessel damage, muscle strength 
was 5/5, and he was able to form a tight fist.  He was able 
to perform 10 bicep curls, but stated that he was unable to 
do wrist curls.  An X-ray study was normal.

Objective evidence of a severe muscle disability includes 
ragged, depressed, and adherent scars, loss of deep fascia or 
muscle substance, soft flabby muscles in the wound area, 
muscle swelling and hardening abnormally in contraction, and 
severe impairment of strength, endurance, or coordinated 
movements in comparison to the sound side.  The evidence 
shows that the scar on the right forearm is not ragged or 
adherent, with no more than minimal loss of muscle substance, 
and muscle strength no worse than 4/5.  The evidence 
indicates that the veteran is able to form a tight fist with 
the right hand, and the examiner in April 2003 found that the 
muscle disability did not impair his ability to function.  
The only cardinal signs of muscle injury consists of pain and 
reduced strength, and the pain is controlled with aspirin.  
The Board finds, therefore, that the disability resulting 
from the injury to muscle group VIII is no more than 
moderately severe, and that the criteria for a 30 percent 
disability rating are not met.  

The Board notes that in addition to the injury to muscle 
group VIII, the gunshot wound residuals include a scar.  The 
examiner in April 2003 described the scar as tender.  
Pursuant to Diagnostic Code 7804, a superficial scar that is 
painful on examination warrants a 10 percent rating.  A 
superficial scar, however, is defined as one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2004).  Because the scar is associated with underlying soft 
tissue damage to muscle group VIII, it is not a superficial 
scar and does not meet the criteria for evaluation under 
Diagnostic Code 7804.  According to Diagnostic Code 7801, a 
deep scar not on the head, face, or neck is rated as 
10 percent disabling if it covers an area exceeding 39 square 
centimeters.  The scar on the veteran's right forearm does 
not exceed 39 square centimeters.  The Board finds, 
therefore, that the veteran is not entitled to a separate 
compensable rating for the scar on the right forearm.  See 
Jones v. Principi, 18 Vet. App. 248, 259 (2004) (the 
regulations do not preclude separate ratings for injury to a 
muscle group and a scar, if the criteria for a separate 
rating for the scar are met).

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for the residuals of a gunshot wound to the right forearm.
Earlier Effective Date
Development of the Claim

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  VA's General 
Counsel has held, however, that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for an increased rating for 
PTSD in April 2004.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

In the May 2004 rating decision here on appeal, the RO 
increased the disability rating for PTSD from 30 to 
50 percent, effective January 15, 2004.  The veteran then 
submitted a notice of disagreement with the effective date 
assigned for the 50 percent rating.  Because he raised the 
issue of entitlement to an earlier effective date in the 
context of his appeal of the effective date initially 
assigned, the Board finds that the provisions of the VCAA are 
not applicable to the instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that in 
the April 2004 notice the RO informed him of the relative 
responsibilities of the veteran and VA in developing any 
evidence relevant to his claim.  The RO also provided him a 
copy of the appealed rating decision and a statement of the 
case.  In these documents the RO notified him of the law and 
governing regulations, the reasons for the determinations 
made regarding his claim, and the need to submit medical 
evidence in support of his claim.  The RO also informed him 
of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 16 Vet. App. 
at 187; 38 C.F.R. § 3.159(b) (2004).

The RO has obtained the veteran's VA treatment records and 
provided him VA medical examinations.  He and his 
representative have been afforded the opportunity to present 
evidence and argument.  After being notified of the evidence 
needed to establish entitlement to a higher rating, he did 
not identify any other evidence that might be relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his appeal and that 
any deficiency in informing him of the evidence needed to 
establish an earlier effective date is not prejudicial to 
him, in that such a deficiency would not affect the essential 
fairness of the adjudication.  Mayfield, No. 02-1077, slip 
op. at 15.
Relevant Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  

The General Rating Formula for Mental Disorders specifies 
that a 70 percent disability rating is warranted if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).


Analysis

The veteran has not presented any contentions regarding his 
appeal of the effective date assigned for the increased 
rating for PTSD.  

In a May 2000 decision the Board denied entitlement to a 
disability rating in excess of 30 percent for PTSD.  The 
veteran was notified of the May 2000 decision and did not 
appeal, and that decision is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (1999).  Because the May 
2000 decision is final, entitlement to an effective date 
based on a claim filed prior to May 2000 is precluded as a 
matter of law.

Following the May 2000 decision the veteran did not submit 
any document that could be construed as a claim for an 
increased rating for PTSD until January 15, 2004.  Depending 
on when the evidence shows that an increase in disability 
actually occurred he is, therefore, potentially eligible for 
an effective date retroactive to January 15, 2003, for the 
increased rating.  See 38 C.F.R. § 3.400(o) (2004).

In the November 2004 statement of the case the RO increased 
the disability rating from 50 to 70 percent, and awarded an 
effective date of April 9, 2003, for the increased rating.  
The RO awarded the April 2003 effective date because the 
veteran's VA treatment records disclose that on that date he 
reported having daily panic attacks.  His VA psychiatrist 
found that he became distraught, tearful, and panicky when 
watching news about the war in Iraq, and assessed the 
severity of his psychiatric impairment by assigning a global 
assessment of functioning (GAF) score of 48.  A GAF score of 
48 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

From January 15, 2003, to April 9, 2003, there is no evidence 
documenting the severity of the veteran's psychiatric 
impairment.  His VA treatment records reflect treatment for 
medical problems, but do not document any psychiatric 
symptoms prior to the evaluation on April 9, 2003.  Because 
the evidence does not show that the criteria for the 
70 percent rating were met prior to that date, the Board 
finds that the earliest date at which it is ascertainable 
that an increase in disability occurred is April 9, 2003.  
For that reason the criteria for entitlement to an earlier 
effective date are not met, and the preponderance of the 
evidence is against the appeal to establish entitlement to an 
effective date prior to April 9, 2003, for the assignment of 
the 70 percent disability rating for PTSD.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a gunshot wound to the right 
forearm is denied.

The appeal to establish entitlement to an effective date 
prior to April 9, 2003, for the assignment of a 70 percent 
disability rating for PTSD is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


